MEMORANDUM ***
Harold J. Rucker appeals pro se the district court’s orders dismissing for failure to prosecute his employment discrimination action, and denying his Fed. R.Civ.P. 60(b) motion (“Rule 60(b) motion”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. See Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir.1996) (dismissal *91for failure to prosecute); Bateman v. United States Postal Service, 231 F.3d 1220, 1223 (9th Cir.2000) (denial of Rule 60(b) motion). We affirm.
The district court did not abuse its discretion in dismissing Rucker’s action for failure to prosecute because the district court warned Rucker that if he missed the second case management conference scheduled for July 11, 2003, the action would be dismissed. See Al-Torki, 78 F.3d at 1384-85.
The district court did not abuse its discretion in denying Rucker’s Rule 60(b) motion because Rucker failed to demonstrate grounds justifying relief under Fed. R.Civ.P. 60. See Bateman, 231 F.3d at 1223-24.
The district court did not abuse its discretion in denying Rucker’s request for appointment of counsel because he failed to demonstrate “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
We decline to address Rucker’s contention regarding the joint case management conference statement, raised for the first time on appeal. See Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1003-04 (9th Cir. 2002).
Rucker’s motion for permission to submit additional evidence is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.